DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 08 December 2021 has been entered; claims 1-21 remain pending. 

Response to Arguments
Applicant's arguments, see Pages 9-11 of the Remarks, filed 08 December 2021 have been fully considered but they are not persuasive. Applicant argues on Page 9 that the McCurdy and Leach references do not teach or suggest milk separation; in response, the Examiner notes that separation of milk is an intended use of the recited device. The centrifugal separator of McCurdy is capable of separating milk and any issues associated with or specific to milk separation, as all structural components of the recited device are met by MCurdy/Leach.
Applicant argues that McCurdy discloses a separation device that receives a fluid under relatively high pressure and transports the resulting product upward at a high flow rate, which is opposite of how the claimed invention operates, as great enough force is applied to obtain centrifugal separation of the components of the fluid; yet again, the Examiner reiterates that the device is not limited to milk separation and there is no evidence that the McCurdy device is incompatible with milk separation. Arguments must be considered mere attorney speculation not supported by evidence. In re Scarborough, 500 F.2d 560,566 182 USPQ 298,302 (CCPA 1974).
With respect to Applicant’s arguments regarding the inner balcony portion and the tapered balcony portion, the Examiner notes that the claims do not require that these elements be separate pieces when assembled. The effect of receiving “calmed” milk pertains to the intended use of the claimed device. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCurdy et al. (U.S. Patent # 2229860) in view of Leach et al. (U.S. Patent Publication # 2005/0109716), hereinafter, “McCurdy” and “Leach”.
With respect to claim 1, McCurdy discloses a separator comprising a “body” made up of cylindrical shell 2 having outlet dome 3 with outlet 4 at the top and inlet conduit 6 and basin 5, wherein cylindrical shell 2 having outlet dome 3 with outlet 4 at the top and inlet conduit 6 is 
Regarding the limitations pertaining to the lid having a vacuum line connection, McCurdy discloses that centrifugal force causes circular fluid flow via vacuum induction (Page 1, left column, lines 7-13), but does not specifically teach a vacuum line connection. 
Leach teaches a vacuum inducing member and vacuum connecting portion 360 (“vacuum line”) which interconnects with orifice 362 (“vacuum line connection”) on separator tube 12 (Abstract; Fig. 8; Paragraph [0106]). 
It would have been obvious to one of ordinary skill in the art to modify the separator of McCurdy with the vacuum line connection of Leach because McCurdy discloses that centrifugal force causes circular fluid flow via vacuum induction (Page 1, left column, lines 7-13), and the ordinary artisan would consult the art of fluid separation to determine an appropriate way to use vacuum to induce flow of fluid in the separator. Regarding the limitations that recite that the vacuum line connection is in fluid communication with a vacuum source and the inlet, this would necessarily have to be the case in order for the vacuum connection of McCurdy/Leach to have the effect of inducing the flow as taught by McCurdy within the separator device. 
With respect to the limitation “milk” in the preamble and in the body of the claim as it relates to inlets and outlets and the helical flow path, it is submitted that “milk separation” is considered to be an intended use of the claimed device.  Since McCurdy in view of Leach renders obvious the structural components of the claim, it is submitted that the separator of McCurdy/Leach is capable of separating milk. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
With respect to claims 2 and 3, McCurdy in view of Leach teaches a crescent-shaped ramp (“inwardly protruding balcony portion”) which has helical discharge groove or channel 12 (“balcony edge”) joined to ramp 7 “balcony as a middle portion” which is joined to the bottom portion of ramp 7 (“transition portion”) (Figs. 1, 2; Page 1, right column, lines 45-55; Page 2, left column, lines 27-41). 
With respect to claim 4, McCurdy in view of Leach teaches an embodiment where the width of ramp 7 (‘balcony portion”) becomes smaller as ramp 7 ascends circumferentially (see Fig. 3), which would necessarily gradually restrict a radial dimension of the flow path.  It would have been obvious to one of ordinary skill in the art to consider the additional embodiment of McCurdy to determine appropriate configurations for the disclosed ramp (“balcony”). 
With respect to claims 5, 20, and 21, McCurdy in view of Leach renders obvious the similar limitations of claim 1 for the reasons discussed above, and additionally teaches wherein inlet conduit 6 (“inlet connection”) is mounted tangentially on shell 2 (“body”) and tangentially aligned with ramp 7 (“balcony portion”) which allows for gradual narrowing of the fluid flow path (Fig. 3), wherein inlet conduit 6 communicates with an interior portion of the body through an inflow disposed above a top surface of a balcony portion of the balcony of the balcony portion, and wherein the balcony portion has balcony (middle part of ramp 7), an inner balcony edge and transition portion as top and bottom parts, respectively, of the balcony portion (Figs. 1, 2; Page 1, right column, line 32 through Page 2, left column, line 11). 
With respect to claims 6, 19, and 21 McCurdy teaches a collecting portion (bottom of the separator in fluid communication with the ramp 7 (“balcony portion”) and disposed to receive a portion of the fluid flowing off ramp 7 (“balcony portion”) (Fig. 3; Page 2, first column, line 55 through second column, line 21), wherein the milk collecting portion is below the inner balcony edge and in fluid communication with a fluid outlet (Fig. 3, bottom of separator). Regarding the 
With respect to claim 7, McCurdy in view of Leach discloses that the inflow portion comprises the inner wall of shell 2 with a flanged portion 5 (also called a basin) for interaction with the bottom of shell 2 (Page 1, right column, lines 35-37). 
With respect to claim 11, McCurdy in view of Leach discloses that the pitch angle is constant (See Figs. 1-3; Page 2, left column, lines 27-30). 
Regarding claims 12, 17, and 18, McCurdy in view of Leach appears to teach constant pitch angle (see Figs. 1-3) and therefore does not specifically teach that the pitch angle varies as claimed; however, the Examiner notes that there does not appear to be any criticality in the recited pitch angle behavior. There is no evidence indicating such pitch angle variance, either constantly or in steps, is critical. Where the general conditions of a claim are disclosed in the prior art (i.e., pitch angle generally disclosed), it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claims 13 and 14, McCurdy in view of Leach discloses that ramp 7 is fixed to central vortex tube 8 fixed to basin 5 and ramp 7 telescopes into and from shell 2 in association with basin 5 for convenience of inspection and cleaning (Page 2, left column, lines 1-5), “cleaning connection in the lid”. 
With respect to claim 15, McCurdy in view of Leach additionally teaches wherein inlet conduit 6 (“inlet connection”) is mounted tangentially on shell 2 (“body”) and tangentially to ramp 7 (“balcony portion”), wherein inlet conduit 6 communicates with an interior portion of the body through an inflow, the lower edge of which lies above a top surface of the ramp 7 (Figs. 1, 2; Page 1, right column, line 32 through Page 2, left column, line 11). 

s 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCurdy et al. (U.S. Patent # 2229860) in view of Leach et al. (U.S. Patent Publication # 2005/0109716) as applied to claim 1 above, and further in view of Dudley et al. (U.S. Patent # 3850814), hereinafter, “McCurdy”, “Leach”, and “Dudley”.
With respect to claims 8, 9, and 16, McCurdy in view of Leach does not teach or suggest a level sensor as claimed. 
Dudley teaches a level sensor 21 (Column 2, lines 32-34). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the level sensor of Dudley to the separator of McCurdy because McCurdy teaches that the centrifugal separator can be used to remove solids from fluids (Page 2, right column, lines 26-30), and because Dudley teaches that the level sensor signals undesirable solids buildup (Column 2, lines 32-35). 
With respect to claims 9 and 16, McCurdy in view of Leach does not disclose the recited sensor level angle ranges; however, there is no evidence indicating such sensor angles are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, it is submitted that it would be obvious to one of ordinary skill in the art that the above combination would result in addition of a level sensor to the lid portion, which is identified as almost the entire portion of the shell body 2. It would have been obvious to the ordinary artisan to put the solids level sensor at a higher level than where solids are meant to be collected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04 March 2022